904 F.2d 46
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Nat TARNOPOL, Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 90-5028.
United States Court of Appeals, Federal Circuit.
May 22, 1990.Rehearing Denied June 28, 1990.

Before MICHEL, Circuit Judge, BALDWIN, Senior Circuit Judge, and SPENCER M. WILLIAMS, Senior District Judge.*
MICHEL, Circuit Judge.

DECISION

1
Nat Tarnopol appeals the decision of the United States Claims Court dismissing his Tucker Act claim because he failed to file his claim within the statute of limitations.   Tarnopol v. United States, 18 Cl.Ct. 89 (1989).  We affirm for the reasons stated in the Claims Court's opinion.  Tarnopol has not provided any support for his proposition that he was not entitled to the return of the subpoenaed documents upon the termination of the criminal proceedings, and thus the Claims Court correctly concluded that the statute of limitations began to run at that time.  Much of the statutory and case law cited by Tarnopol addresses whether the government may disclose grand jury materials to government attorneys for civil action purposes, an issue not presented here.  Regardless of whether his financial records subpoenaed by a grand jury could be lawfully disclosed to the IRS without a Rule 6(e) order, Tarnopol was entitled to the return of the documents once the criminal proceedings were terminated.  That was in 1977, yet he waited to file his claim until 1987, well beyond the six year statute of limitations.



*
 The Honorable Spencer M. Williams, Senior District Judge, United States District Court for the Northern District of California, sitting by designation